Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated September 26, 2022 has been carefully considered. A complete copy of EP 3464826 has been provided by Applicant. The Replacement Sheets of Drawings filed September 26, 2022 overcome most of the drawing objections. The specification has been amended to overcome most of the informalities therein. The claims have been amended to overcome the rejections under 35 USC 112(b) as set forth in the first Office Action. Correction of these matters is noted with appreciation.

Applicant has argued with regard to the objection to the specification as using the term “patent’ that “…the text of the specification is what will appear in a resulting granted patent, and, as such, use of the word “patent” in paragraph 1 is appropriate. 
 Should no patent result from this application, the word choice is irrelevant. As such, the Applicant submits that this objection should be withdrawn.”

Respectfully, these arguments are non-persuasive. The present application is a published application, but refers to a patent. This causes confusion, as no patent has been granted yet. It is premature to use the term “patent”.

Applicant has argued with respect to the claim interpretation under 35 USC 112(f) that “Claims 1 and 11 were interpreted under 35 U.S.C. §112(f), as allegedly using functional language without reciting sufficient structure to perform the recited function. The Applicant respectfully submits that Claims 1 and 11 shall not be interpreted under 35 U.S.C. §112(f) because the function of retention is supported by sufficient structure which is retainers positioned on a first and second end of the collet.”

Respectfully, these arguments are non-persuasive. Claims 1 and 11 use the generic placeholders “A first retainer” and “a second retainer” that are coupled with the functional language “ to provide axial retention for the blade in the slot”. The fact that claims 1 and 11 recite that the first retainer is positioned on a first end of the collet and the second retainer is positioned on a second end of the collet, does not recite any structure. These are merely locational aspects and do not recite sufficient structure to perform the recited function. The generic placeholders are not preceded by structural modifiers.

Amended independent claims 1, 11, and 20 have been amended to overcome the appropriate rejections under 35 USC 102(a)(1) as being anticipated by Helmis 2009/0324414, Miosga 2006/0207309, United Kingdom Patent Publication 860,281, and Conrad 4,711,007, as set forth in the prior Office Action. The amended claims are rejected under 35 USC 102(a)(1) and/or 35 USC 103, as set forth in detail later below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “610” has been used to designate both the tapered slot and the spacer. Note paragraph 77 of the specification, for example. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 1, line 1, “patent” should not be mentioned, as no patent has been granted yet.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
A first retainer positioned on a first end of the collet and a second retainer positioned on a second end of the collet to provide axial retention for the blade in the slot, in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, lines 5-6 recite “the first retainer and second retainer”, which first retainer and second retainer lack antecedent basis. Further, “the first retainer and second retainer” add confusion, as these appear to be the same as the retention means recited in line 3.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10, and 20 (as far as claim 20 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert et al. 8,439,635 (figure 7).
Disclosed is a blade apparatus comprising: a collet 48b including a slot 52b to receive an end 64 of a blade 44; and a plurality of retainers including a first retainer 86b and the bolt shank connected thereto, positioned on a first end of the collet and a second retainer (including the annotated nut as well as the threads on the right hand side of the bolt shank) positioned on a second end of the collet to provide axial retention for the blade in the slot, the collet including a first ramp 112b to retain and support the first retainer and including a second ramp 110b to retain and support the second retainer (claim 1).
The plurality of retainers includes a plurality of straps 78b, 80b (claim 2).
The collet includes pockets to receive the retainers (claim 3).
The ramps align with the end of the blade that is positioned in the slot (claim 5).
The collet is round with the first end and the second end flattened (claim 6).
A ram is positioned with respect to the end of the blade in the slot (claim 10).
Also disclosed is the blade retention apparatus comprising: a receiving means including the slot to receive the end of the blade; and a retention means 86b and the second retainer, respectively positioned at a first end and a second end of the receiving means to provide axial retention for the blade in the slot; and an additional stiffening means including ramps 112b, 110b respectively positioned at the first retainer and second retainer to provide further retention for the blade in the slot (claim 20).
Note the annotated figure below.

    PNG
    media_image1.png
    509
    983
    media_image1.png
    Greyscale


Claims 1-3, 5-6, 10-11, 13, 15, and 19-20 (as far as claim 20 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maar 5,749,706.
Disclosed is a blade apparatus comprising: a collet including a slot 4 to receive an end (the lowermost portion of the root 3) of a blade 1; and a plurality of retainers including a first retainer 7 positioned on a first end of the collet and a second retainer 8 positioned on a second end of the collet to provide axial retention for the blade in the slot, the collet including a first ramp G or 11 to retain and support the first retainer and including a second ramp G’ or 11’ to retain and support the second retainer (claim 1).
The plurality of retainers includes a plurality of straps 10, 10’ (claim 2).
The collet includes pockets formed by 11, 11’ to receive the retainers (claim 3).
The ramps align with the end of the blade that is positioned in the slot (claim 5).
The collet is round with the first end and the second end flattened (claim 6).
A ram 10 or 10’ is positioned with respect to the end of the blade in the slot (claim 10).
Also disclosed is an open rotor engine apparatus comprising: a rotatable hub generally shown as 2; the collet positioned on the rotatable hub, the collet including the slot to receive the end of the blade; and the plurality of retainers including the first retainer positioned on the first end of the collet and the second retainer positioned on the second end of the collet to provide axial retention for the blade in the slot, the collet including the first ramp to retain and support the first retainer and including the second ramp to retain and support the second retainer (claim 11).
The collet includes the pockets to receive the retainers (claim 13).
The collet is round with the first end and the second end flattened (claim 15).
The ram positioned with respect to the end of the blade in the slot (claim 19).
Also disclosed is the blade retention apparatus comprising: a receiving means including the slot to receive the end of the blade; and a retention means 7, 8 respectively positioned at a first end and a second end of the receiving means to provide axial retention for the blade in the slot; and an additional stiffening means including ramps G or 11 and G’ or 11’ respectively positioned at the first retainer and second retainer to provide further retention for the blade in the slot (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uskert et al. 8,439,635. 
Uskert et al. 8,439,635 (figure 7) discloses a blade apparatus substantially as claimed as set forth above, including at least one bolt (the shank of 86b) extends into the blade collet (claim 8).
The at least one bolt is in double shear (claim 9).

However, Uskert et al. does not disclose that the plurality of retainers is secured to the collet using bolts (claim 7). Rather, the plurality of retainers is secured to the collet using a single bolt.

Figure 5 of Uskert et al. teaches that a retainer 66a may be secured to a collet 52 via plural bolts 86 extending through apertures 88a in the retainer, for the purpose of providing a secure attachment of the retainer to the collet.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blade apparatus of Uskert et al. such that it includes a plurality of retainers secured to the collet using bolts, as taught by figure 5 of Uskert et al., for the purpose of providing a secure attachment of the retainers to the collet.

Claims 11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carre et al. 2012/0020796 in view of Uskert et al. 8,439,635.
Carre et al. (figures 3-5) discloses an open rotor engine apparatus substantially as claimed, comprising: a rotatable hub 14; and a collet 16 positioned on the rotatable hub, the collet including a slot R to receive an end 12 of a blade 13 (claim 11).
The collet is round (claim 15).

However, Carre et al. does not disclose a plurality of retainers including a first retainer positioned on a first end of the collet and a second retainer positioned on a second end of the collet to provide axial retention for the blade in the slot, the collet including a first ramp to retain and support the first retainer and including a second ramp to retain and support the second retainer (claim 11), does not disclose that the collet includes the pockets to receive the retainers (claim 13), does not explicitly disclose that the first end and the second end are flattened (claim 15), and does not disclose a ram positioned with respect to the end of the blade in the slot (claim 19).

Uskert et al (figure 7) shows a blade apparatus comprising: a collet 48b including a slot 52b to receive an end 64 of a blade 44; and a plurality of retainers including a first retainer 86b and the bolt shank positioned on a first end of the collet and a second retainer (including the annotated nut as well as the threads on the right hand side of the bolt shank) positioned on a second end of the collet to provide axial retention for the blade in the slot, the collet including a first ramp 112b to retain and support the first retainer and including a second ramp 110b to retain and support the second retainer. The collet includes the pockets to receive the retainers. The first end and the second end are flattened. A ram is positioned with respect to the end of the blade in the slot. The arrangement is provided for the purpose of providing a secure manner of locking the blade to the slot of the collet.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the open rotor engine apparatus of Carre et al. such that it includes a plurality of retainers including a first retainer positioned on a first end of the collet and a second retainer positioned on a second end of the collet to provide axial retention for the blade in the slot, the collet including a first ramp to retain and support the first retainer and including a second ramp to retain and support the second retainer, such that the collet includes  pockets to receive the retainers, such that the first end and the second end are flattened, and such that it includes a ram positioned with respect to the end of the blade in the slot, as taught by Uskert et  al., for the purpose of providing a secure manner of locking the blade to the slot of the collet. The arrangement of Uskert et al. includes the slot 52b which is similarly shaped as the slot R of Carre et al., and one of ordinary skill in the art would have recognized the applicability of the teachings of Uskert et al. to the slot of the open rotor engine apparatus of Carre et al., for the purpose of providing a secure manner of locking the blade to the slot of the collet, and since it has been held that the use of a known technique to improve similar devices in the same way was held to be an obvious extension of the prior art teachings, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carre et al. 2012/0020796 and Uskert et al. 8,439,635 as applied to claim 11 above, and further in view of Conrad 4,711,007.
The modified open rotor engine apparatus of Carre et al. shows all of the claimed subject matter including the plurality of retainers includes a plurality of straps 78b, 80b, but does not show that the straps are metal. 

Conrad shows a blade apparatus comprising a collet including a slot 7 to receive an end 5 of a blade 11, and a plurality of retainers including a first retainer (the left hand bent portion of 25) positioned on a first end of the collet and a second retainer (the right hand bent portion of 25) positioned on a second end of the collet, the plurality of retainers formed as a plurality of straps, as the retainers have a circumferential extent and function to strap the blade into the slot, the straps being metal (column 3, lines 67-68 and column 4, line 1), as a material that is acceptable for use in a rotor engine apparatus.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified open rotor engine apparatus of Carre et al. such that the straps are metal, as taught by Conrad, as a material that is acceptable for use in a rotor engine apparatus.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carre et al. 2012/0020796 and Uskert et al. 8,439,635 as applied to claim 11 above.
The modified open rotor engine apparatus of Carre et al. shows all of the claimed subject matter including at least one bolt (the shank of 86b) extends into the blade collet (claim 17).
The at least one bolt is in double shear (claim 18).

However, the modified open rotor engine apparatus of Carre et al. does not show that the plurality of retainers is secured to the collet using bolts (claim 16). Rather, the plurality of retainers is secured to the collet using a single bolt.

Figure 5 of Uskert et al. teaches that a retainer 66a may be secured to a collet 52 via plural bolts 86 extending through apertures 88a in the retainer, for the purpose of providing a secure attachment of the retainer to the collet.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified open rotor engine apparatus of Carre et al. such that it includes a plurality of retainers secured to the collet using bolts, as taught by figure 5 of Uskert et al., for the purpose of providing a secure attachment of the retainers to the collet.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maar 5,749,706 in view of Conrad 4,711,007.
Marr discloses am open rotor engine apparatus substantially as claimed as set forth above, the plurality of retainers includes a plurality of straps 10, 10’, but does not disclose that the straps are metal. 

Conrad shows a blade apparatus comprising a collet including a slot 7 to receive an end 5 of a blade 11, and a plurality of retainers including a first retainer (the left hand bent portion of 25) positioned on a first end of the collet and a second retainer (the right hand bent portion of 25) positioned on a second end of the collet, the plurality of retainers formed as a plurality of straps, as the retainers have a circumferential extent and function to strap the blade into the slot, the straps being metal (column 3, lines 67-68 and column 4, line 1), as a material that is acceptable for use in a rotor engine apparatus.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the open rotor engine apparatus of Maar such that the straps are metal, as taught by Conrad, as a material that is acceptable for use in a rotor engine apparatus.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745